The objections urged to the identifying of the gambling forms by Chief of Police Gray were important only with reference to the weight to be accorded his evidence; they were without effect as to the admissibility of it. That official was not expressing an opinion as an expert. He was giving testimony relating to actual facts, about which he apparently possessed knowledge gained by personal experience and observation, just as any witness is permitted to do without qualifying as an expert. The extent of his experience and observation, of course, is a matter to be inquired into on cross examination and to be considered in the weighing of the evidence. State v. Williams, 111 La. 205, 35 So. 521; State v. Ryan, 122 La. 1095, 48 So. 537; State v. *Page 782 
Hollingsworth, 160 La. 26, 106 So. 662; Marr's Criminal Jurisprudence of Louisiana, Second Edition, Volume 2, Section 580.
I respectfully dissent.